      Case: 1:19-cv-00180-SNLJ Doc. #: 1 Filed: 10/10/19 Page: 1 of 4 PageID #: 1




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI

BOBBY DAVIS,                                     )
                                                 )
         Plaintiff,                              )       Cause No.: 19-cv-180
vs.                                              )
                                                 )       Missouri Circuit Court for Pemiscot County
                                                 )       Cause No.: 19PE-CC00278
                                                 )
JOHN ROBERT SMITH and                            )       JURY TRIAL DEMANDED
USA TRUCK, INC.                                  )
                                                 )
         Defendants.                             )

                                      NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. § 1441, et seq., Defendant USA Truck, Inc., files its Notice of

Removal of this lawsuit originally filed in the Missouri Circuit Court for Pemiscot County, and in

support of this Notice states:

         1.      This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. § 1332, and is one which may be removed to this Court pursuant to 28 U.S.C § 1441 et seq.

         2.      Plaintiff’s Petition asserts allegations of negligence against Defendant. (Ex. A, Pl.’s

Pet.).

         3.      Plaintiff does not assert his citizenship in his Petition, but asserts that he resides in

New Madrid County, Missouri. Id. at ¶ 1.

         4.      Citizenship of individuals for the purposes of diversity jurisdiction is determined

by domicile. Cooney v. Usher, 2012 WL 484697 *1 (E.D. Mo. February 14, 2012). One’s physical

presence in a state and the intent to remain in the state establishes domicile and thus citizenship.

Id.; Altimore v. Mount Mercy Coll., 420 F.3d 763, 768-69 (8th Cir. 2005).

         5.      The “intent to remain” element of determining an individual’s state of citizenship

is a legal conclusion drawn from the totality of the circumstances. Cooney at *1. Courts consider,
   Case: 1:19-cv-00180-SNLJ Doc. #: 1 Filed: 10/10/19 Page: 2 of 4 PageID #: 2




for example, such factors as current residence, place of employment, location of property, voter

registration, driver’s license registration, and payment of taxes. Id. at * 2; Altimore, 420 F.3d at

769.

       6.      Plaintiff asserts that he resides in New Madrid County, Missouri. (Ex. A, Pl.’s Pet.)

Plaintiff has paid taxes to Missouri on his personal properties since 2012. (Ex. B, Pl.’s Property

Tax Payment Receipts.) Plaintiff has registered to vote in the State of Missouri. (Ex. C, Pl.’s Voter

Registration Record.)

       7.      The totality of the circumstances shown in the attached exhibits demonstrate that

Plaintiff resides in the State of Missouri; has property located in the State of Missouri; pays taxes

in the State of Missouri; is registered to vote in the State of Missouri, and has family located in the

State of Missouri. These facts show that Plaintiff has the intent to remain in the State of Missouri

indefinitely. Thus, Plaintiff is domiciled in the State of Missouri and is therefore a citizen of the

State of Missouri.

       8.      Although this removal does not need Co-Defendant John Robert Smith’s consent

per 28 U.S.C. § 1446(b)(2)(A) because he has not been served in this lawsuit, Co-Defendant is a

citizen of the State of Mississippi. (Ex. D, Smith’s Citizenship Decl. Aff.)

       9.      For the purposes of diversity jurisdiction under 28 U.S.C. § 1332, a corporation

“shall be deemed a citizen of every State…by which it has been incorporated and of the

State…where it has its principal place of business.” 28 U.S.C. § 1332(c)(1). The phrase principal

place of business refers to the place where a corporation’s high level officers direct, control, and

coordinate the corporation’s activities. Hertz Corp. v. Friend, 559 U.S. 77, 78, 95-96 (2010).
   Case: 1:19-cv-00180-SNLJ Doc. #: 1 Filed: 10/10/19 Page: 3 of 4 PageID #: 3




        10.      Defendant USA Truck, Inc. is a profit corporation incorporated in the State of

Delaware with its principal place of business in Van Buren, Arkansas. (Ex. E, USA Truck, Inc.’s

Decl. Aff.)

        11.      Defendant is, therefore, a citizen of the State of Delaware and of the State of

Arkansas.

        12.      Plaintiff thus is a citizen of a state different than that of Defendant and that of Co-

Defendant.

        13.      Federal district courts shall have original jurisdiction of all civil actions where the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is

between citizens of different States. 28 U.S.C. § 1332(a)(1).

        14.      The amount in controversy exceeds $75,000.00 because Plaintiff has made a

demand for the sum of $250,000.00. (Ex. F, Plaintiff Counsel’s Demand Letter).

        15.      The subject matter jurisdiction is, therefore, proper in this Court pursuant to 28

U.S.C. § 1332.

        16.      Filed with this Notice of Removal, and attached as Ex. G, is a true and correct copy

of all process, papers, pleadings, exhibits, and orders contained within the Pemiscot County,

Missouri Circuit Court file.

        17.      Venue is proper in this Court pursuant to 28 U.S.C. § 1446 because this action was

originally filed in the Circuit Court of Pemiscot County, Missouri, which is included in this Court’s

judicial area.

        18.      A copy of Civil Cover Sheet, Original Filing Form, and a Disclosure of

Organizational Interests Certificate have been filed with and attached to this Notice of Removal.
   Case: 1:19-cv-00180-SNLJ Doc. #: 1 Filed: 10/10/19 Page: 4 of 4 PageID #: 4




       WHEREFORE, Defendant USA Truck, Inc. respectfully notifies this Court that the above

captioned action has been removed from the Circuit Court of Pemiscot County, Missouri.



                                            /s/ Joseph R. Swift
                                            Joseph R. Swift #37241
                                            BROWN & JAMES, P.C.
                                            800 Market Street, Suite 1100
                                            St. Louis, Missouri 63101
                                            (314) 421-3400
                                            (314) 421-3128 (fax)
                                            jswift@bjpc.com
                                            Attorney for Defendants


                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document was forwarded via ECF to counsel of record,
as prescribed by law, on this 10th day of October, 2019.

Wendell L. Hoskins
Attorney at Law
404 Ward Avenue
P.O. Box 1115
Caruthersville, MO 63830
wendell@wendellhoskins.com
Attorneys for Plaintiff

                                                           /s/ Joseph R. Swift


21573129.1
